IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :          No. 2105 Disciplinary Docket No. 3
                Petitioner      :
                                :          No. 95 DB 2013
           v.                   :
                                :          Attorney Registration No. 85270
MARK DAVID JOHNS,               :
                Respondent      :          (Montgomery County)


                                     ORDER


PER CURIAM


      AND NOW, this 30th day of December, 2014, upon consideration of the Report

and Recommendations of the Disciplinary Board dated October 2, 2014; it is hereby

      ORDERED that Mark David Johns is suspended from the Bar of this

Commonwealth for a period of one year and one day, and he shall comply with all the

provisions of Rule 217, Pa.R.D.E.

      It is further ORDERED that respondent shall pay costs to the Disciplinary Board

pursuant to Rule 208(g), Pa.R.D.E.